Citation Nr: 1422051	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus. 

2.  Entitlement to service connection for kidney disability, claimed as secondary to liver failure, status post liver transplant, or to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November1965 to December 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO denied service connection for liver failure (status post liver transplant) and for kidney failure.  The Veteran perfected a timely appeal as to both issues.

In May 2009, the Board denied the Veteran's claim for service connection for kidney failure, on a direct basis, and remanded the claims for service connection for liver failure (status post liver transplant) and for kidney failure, as secondary to liver failure, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. 

In April 2011 and January 2013, the Board again remanded the claims for, as characterized therein, entitlement to service connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure, and entitlement to service connection for kidney disability, as secondary to liver failure, status post liver transplant.  After the January 2013 remand, the Veteran's representative advanced the alternative theory that the liver and kidney disabilities for which service connection is sought are secondary to the Veteran's diabetes.  Hence, the Board expanded the characterization of each issue, as reflected on the title page above, and as set forth in the most recent remand completed in May 2013. 

Unfortunately, for reasons expressed below, the claim for service connection for a kidney disability is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.  A decision by the Board with respect to the claim for service connection for a liver disability is set forth below.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains a March 2004 brief from the Veteran's representative but no other documents that are not physically of record.    With respect to the VBMS file, the entirety of the documents contained therein consists of a February 2104 response to the February 2014 supplemental statement of the case signed by the Veteran and his representative that is duplicative of such a response physically of record.   

As final preliminary matters and as indicated in the May 2013 remand, in his April 2013 presentation to the Board, the Veteran's representative raised the issues of service connection for hypertension, to include as secondary to diabetes and kidney dysfunction, and for hearing loss in the left ear.  However, these matters still have not been considered by the agency of original jurisdiction (AOJ)).  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for a liver disability have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, the liver disability at issue is not among the disabilities recognized by VA as being etiologically related to herbicide exposure. 

3.  No liver disability was  shown in service; there is no credible evidence of continuity of symptomatology associated with the  liver  since service; and a liver disability was first diagnosed many years after discharge from service. 

4.  The only competent, probative opinions to address the question of whether there exists a nexus between a current liver disability and either service, to include exposure to herbicides therein, or service-connected diabetes mellitus, weigh against the claim for service connection for a liver disability.   

CONCLUSION OF LAW

The criteria for service connection for a liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1111, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 3.310 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2004 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a liver disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A July 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the July 2009 letter, and opportunity for the Veteran to respond, supplemental statements of the case, most recently dated in February 2014, reflect readjudication of the claim for service connection for a liver disability.  Hence, the Veteran is not shown to be prejudiced by the timing of the July 2009 letter that provided the notice required by Dingess/Hartman.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), post-service private and VA treatment records, VA examination reports and medical opinions, and records from the Social Security Administration.  Also of record and considered in connection with the claim are various written statements provided the Veteran and his representative, on his behalf.  No further RO action on the claim for service connection for a liver disability, prior to appellate consideration, is required.  

Pursuant to the most recent remand issued in May 2013, the AMC contacted the Veteran by letter dated in June 2013 and asked him to submit any additional relevant evidence and/or complete an enclosed release in order to allow the AMC to obtain the records of a Dr. Ullian and any additional private records that he might identify.  The Veteran responded with a signed VA Form 21-2142 authorizing the AMC to obtain the records of Dr. Ullian that was received in June 2013.  However, the Veteran failed to provide a complete address for Dr. Ullian, and the Veteran did not respond to a June 2013 letter from the AMC requesting that he provide such s address.  

In light of the above, and because the  such, and as the original VA Form 21-2142 dated in April 2011 authorizing the AMC to obtain the records of Dr. Ullian indicated that the treatment provided by this physician was for the kidney y ( not the liver), the Board finds that no further RO action to obtain any outstanding  treatment records from Dr. Ullian in connection with the claim herein decided is required.

Moreover, in the May 2913 remand, the Board directed action to attempt to  obtain any additional STRs that may be available.  However,  a June 2013 response to a request for such records from the National Personnel Records Center  indicates that all available STRs have been obtained.  Finally, with respect to the medical opinions accomplished in October 2013 and February 2014, such reflect a review of the claims file and history provided by the Veteran, as well as, in their totality, definitive opinions as to whether he has a liver disability due to service, including herbicide exposure therein, or as secondary to service connected diabetes mellitus, 

On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary with respect to the claim for service connection for a liver disability.    See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim for service connection for a liver disability.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated herein.   Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the adjudication of the claim for service connection for a liver disability.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as cirrhosis of the liver, which develop to a compensable degree (10 percent for cirrhosis of the liver) within a prescribed period after discharge from service (one year for cirrhosis of the liver), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as cirrhosis of the liver)  listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases:  AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346  (1994), 61 Fed. Reg. 41,442, 41,449  and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608  (2002). 

While the liver disability at issue is not among the disabilities recognized by VA as being associated with herbicide exposure under the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing secondary service connection on the basis of the aggravation of a no service-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim for service connection for a liver disability. 

The Veteran's STRs, to include the reports from the November 1985 separation examination, do not reflect evidence of a liver disability.  The Veteran specifically denied having "[s]tomach, liver, or intestinal trouble" on a medical history collected in conjunction with the separation examination.  

With respect to the pertinent post service evidence, private clinical reports reflect the impression of cirrhosis of unclear etiology following treatment in April 2001, and the plan was to evaluate the Veteran for liver transplantation.  He ultimately underwent a liver transplant in July 2001.  Records of treatment from April 2004 reflect treatment for liver transplant rejection.  The Veteran's chart from Dr. Holmstrom, received in August 2004, lists liver transplant as an active problem, and cirrhosis as an inactive problem.  Regarding cirrhosis, Dr. Holmstrom noted that this was non-alcohol related and non-hepatitis associated.  She added "Agent Orange?" 

In the May 2009 remand, the undersigned noted that the aforementioned evidence indicated that the Veteran had signs and symptoms of disability related to liver failure, status post liver transplant, and that there was a suggestion, in the form of  Dr. Holmstrom's chart, suggesting that such signs and symptoms may be associated with service, in particular, in service herbicide exposure.  As such, the case was remanded for an examination and the completion of an opinion as to whether it was at least as likely as not that the Veteran had a liver disability that had its onset in service or was medically related thereto, to include exposure to herbicide exposure.   

The examination and opinion requested in the May 2009 remand was completed in October 2009, and the records from this examination document review of the claims file, with detailed references to the pertinent clinical history.  The diagnosis following the examination was cirrhosis of the liver with liver transplantation, and the opinion by the examiner was that it was less likely than not that this condition was due to exposure to Agent Orange.  In the rationale for this opinion, the examiner noted that the conditions presumed by regulation to be the result of Agent Orange did not include cirrhosis of the liver.  This examiner also noted that the "cryptogenic" cirrhosis which the Veteran suffers from is defined as a cirrhosis due to an unidentified cause.  

As the undersigned found the rationale for the above opinion to be inadequate-in that it was essentially limited to a reference to the fact that cirrhosis was not a condition presumed by regulation to be due to herbicide exposure-the case was remanded again in April 2011 for, in part, a VA examination and opinion as to whether it was at least as likely as not that the Veteran had a liver disability that had its onset in service or was medically related thereto.  The examination requested in the April 2011 remand was accomplished in May 2011, and an addendum opinion was completed in August 2012.  In the addendum opinion, the examiner noted that laboratory testing at the May 2011 VA examination demonstrated normal liver function testing, and the examiner found that the Veteran did not currently have cirrhosis.  

In the January 2013 remand, the Board noted that while it appeared that the examiner did not provide an opinion following the May 2011 VA examination as to whether the Veteran had a liver disability due to service, to include presumed herbicide exposure therein, the record clearly reflected manifestations of liver disease, to include cirrhosis, during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.).  As such, the January 2013 remand requested an addendum opinion from the physician who conducted the May 2011 VA examination as to whether, at any time since the Veteran filed his claim in 2004, the Veteran had a liver disability due to service, to include presumed herbicide exposure therein.  

The opinion requested in the January 2013 remand was completed in March 2013, with the examiner stating that was less likely a not that the Veteran's current liver disability, status post transplant for cryptogenic cirrhosis, had its onset or was otherwise medically related to service or presumed herbicide exposure therein.  In making this determination, the physician stated that he had reviewed the clinical report from Dr. Holmstrom referenced above noting that the Veteran's cirrhosis was ruled out as being related to alcohol and felt to possibly be related to herbicide exposure.  He also noted that he "did try to pull some articles and did some research," as to diseases associated with herbicide exposure, but that he did "not see where liver involvement has been noted."  

In his April 2013 brief, the Veteran's representative found fault with the March 2013 opinion, stating that there is a "well known direct link between dioxins [a component of the herbicide Agent Orange used in Vietnam] and fatty liver disease such as the [V]eteran's cirrhosis."  The Veteran's representative criticized the VA physician for not reviewing studies that he said support a connection between exposure to dioxin and liver disease, to include those completed by the British Health Protection Agency (HPA) and the World Health Organization.  The Veteran's representative included an extract from a Toxicological overview completed by the HPA in 2008 that noted that health effects of chronic exposure to dioxins may include liver disease.  He also submitted one page from the results of an Internet search for the impact of dioxins on the liver listing several potentially relevant sources.  The Veteran's representative was also critical of the VA physician who conducted the May 2011 examination and completed the August 2012 and March 2013 opinions for not commenting on the link between diabetes and liver disease (a question the not previously asked of this physician), and submitted extracts from medical references discussing the link between diabetes and liver disease.

In light of the above, the Board in its May 2013 remand requested that the Veteran be provided a VA examination and opinion that addressed the argument presented in his April 2013 brief, to include that asserting a relationship between a liver disability and the service connected diabetes.  An addendum opinion completed pursuant to this remand was completed in October 2013 from the VA physician who conducted the May 2011 examination and completed the August 2012 and March 2013 opinions.  His opinion with respect to the relationship between the Veteran's liver disability and in-service exposure to herbicides was as follows: 

At the initial opinion given [sic] I was not privy to some of the information that has been placed in the [V]eteran's file since by original examination in 2012.  Apparently there is an ingredient in the herbicide to which this [V]eteran was exposed that has been linked to liver disease, and I am being asked to comment on that.  This is mere speculation [sic] because I have no experience with this chemical.  Any opinion that I give will be strictly from mere speculation as the load of dioxin being the cause of his liver failure leading to cirrhosis.  [sic]

With respect to the question of whether the Veteran's liver disability was caused or aggravated by the service-connected diabetes, the examiner opined as follows:  

I have reviewed the articles [discussing the link between diabetes and liver disease] that were placed in the [V]eteran's C-file.  In looking at the [V]eteran's past diabetes and his current level of control, it is less likely that the [V]eteran's current serve-connected diabetes is the cause of his liver disorder, as his diabetes has been well controlled, which as stated in the article, is one of the ways to prevent the fatty liver disease that leads to inflammation and leads to cirrhosis.  

Thereafter, a more thorough opinion, also documented to have been based on a review of the claims file, was completed in February 2014.  After setting forth, in detail, the pertinent clinical history, the physician concluded that it was less likely than not that the Veteran's liver disability was the result of an in-service injury, event, or illness, to include exposure to Agent Orange/Dioxin.  In providing the rationale for this opinion, the physician supported his opinion with reference to medical literature, to include "Veterans and Agent Orange:  Update 2010 (2011) that indicated that a study resulted in the conclusion that there was inadequate or insufficient evidence to determine whether there was an association between exospore to the chemical at issue and gastrointestinal and digestive diseases.  He also, after referencing medical literature supporting this conclusion, noted that the there was "[n]o scientifically based medical evidence for pesticides/Agent Orange/Dioxin causing cryptogenic cirrhosis [the particular liver disability that the Veteran has been shown to have]." 

With respect to the relationship between the Veteran's liver disability and diabetes mellitus, the physician concluded that it was less likely than not that any such disability was proximately due to or the result of diabetes, to include by way of aggravation. Again, the physician supported this opinion by citation to medical literature, particularly that discussing the nature and cause of the particular liver disability shown in the Veteran's clinical record, cryptogenic cirrhosis.  Further rationale, in essence, was that the Veteran's diabetes did not develop during a period of time in which there was active liver disease, but instead developed after the Veteran's liver transplant, and coincided with a period of time in which the Veteran had normal liver functioning, as demonstrated by the liver function testing conducted at the May 2011 VA examination.  

The Board finds of particular significance in the adjudication of the claim for service connection for a liver disability the fact that the October 2013 and February 2014 opinions had the benefit of review of the clinical evidence of record, to include the STRs, post-service clinical evidence, treatises and medical literature submitted on behalf of the Veteran, as well as the history reported by the Veteran.  There is no medical evidence or opinion of record, specific to the Veteran, contradicting the conclusion reached by the examiner in February 2014 on the question of whether there exists a medical nexus, or relationship, between any liver disability shown during the pendency of the appeal and service, to include presumed exposure to herbicides therein.  There is also no medical evidence or opinion specific to the Veteran directly contradicting the conclusions by both physicians in October 2013 and February 2014 on the question of whether there exists a medical nexus, or relationship, between any liver disability shown during the pendency of the appeal and diabetes.  In short, the Board finds the opinions rendered in October 2013 and, particularly, February 2014, which contain clear conclusions with supporting data as well as reasoned medical explanation connecting the two, to be definitive as to the etiology questions at issue herein.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In making the above determination, the Board recognizes that medical articles/treatise evidence has been submitted on behalf of the Veteran discussing the relationship between liver diseases and dioxin, a component of Agent Orange, and diabetes.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical article/treatise evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  In contrast, the medical literature in contradiction to such evidence referenced therein was combined with the February 2014 opinion of the medical professional.  As such, any probative value associated with the positive medical article/treatise evidence is exceeded by the definitive negative opinion rendered in February 2014.  

As for the Veteran's own assertions and those of his representative, the Board finds that such assertions provide no persuasive support for the claim for service connection for a liver disability. 

The Board acknowledges that, as laymen, each is competent to provide evidence of matters within his  personal knowledge-to include, for the Veteran, the occurrence of in-service injury, as well as the onset, and continuity, of symptoms experienced.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno, supra.  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In addition, bearing in mind the silent STRs and the fact that the Veteran specifically denied having any liver problems at separation from service, to the extent that the Veteran is now asserting continuing of symptoms of a liver disability from service to the present time, and that such assertions are considered competent, they would be of questionable credibility.   See Caluza, supra (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In this regard, the Board finds significant the fact that the Veteran did not file a claim for service connection for a liver disability until 2004,  over 18 years after service, as well as the fact that the first post-service clinical evidence of a liver disability is dated over 15 years after service (factors that tend to weigh against a claim for service connection).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The extended period between service and the first clinical evidence of cirrhosis  clearly does not support an award of service connection for cirrhosis of the liver as a chronic disease on a presumptive basis.  See 38 C.F.R. §§ 3.307, 309(a).  

Furthermore, to whatever extent that assertions by the Veteran and/or his representative are being advanced to actually establish the service incurrence or a nexus between a liver disability and service or service-connected diabetes, such attempt must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of any liver disability shown during the pendency of the appeal.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service or service-connected diabetes, to include on the basis of aggravation-have no probative value.  

Accordingly, the Veteran and his representative can neither support the claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board concludes that the claim for service connection for connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus, must be denied.  In reaching the decision to deny this claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the  claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus, is denied. 



REMAND

Unfortunately the Board finds that further AOJ action with respect to the claim for service connection for a kidney disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The most recent remand, in part, requested that the Veteran be afforded a VA examination and opinion that addressed the issue of whether a kidney disability was caused or aggravated by service connected diabetes.  However, neither the October 2013 nor February 2014 opinion (which was limited to the liver) completed after the May 2013 remand specifically addressed the issue of whether a kidney disability was caused or aggravated by service connected diabetes.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Moreover, the Board is required to ensure compliance with the instructions of its remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of this precedent, the Board finds that an opinion addressing the relationship, if any, between a kidney disability and the service connected diabetes is warranted.  

Prior to arranging for such an opinion, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard and as indicated in the decision above, while the Veteran supplied authorization to obtain the records of a Dr. Ullian affiliated with MUSC (Medical University of South Carolina) in June 2013-in response to a letter requesting such authorization pursuant to the most recent remand-the AMC responded in a letter to the Veteran later in that month indicating that he failed in this authorization to provide a "complete" or correct address for Dr. Ullian.  While the Veteran did not respond to this request from the AMC, in light of the necessary development discussed above, the AOJ will be asked to afford the Veteran one more opportunity to provide the proper authorization, and the complete address of this physician, to obtain the records of treatment by Dr. Ullian.  

The AOJ should also give the Veteran another opportunity to present any additional information and/or evidence pertinent to the claim for service connection for a kidney disability, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a kidney disability.   

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a kidney disability that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain all outstanding, pertinent, private records, to include  Dr. Ullian's treatment records.  For each release provided, the Veteran must specify  the complete address for  Dr. Ullian, and any other private physician identified.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, arrange to obtain further medical opinion from an from an appropriate physician-preferably the physician who provided the February 2014 opinion,

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should  reflect consideration of the Veteran's documented medical  history and assertions. 

Following review of the claims file, the medical professional should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any kidney disability present since the Veteran filed his claim in 2004 was caused or aggravated (worsened beyond natural progression) by diabetes?  If aggravation is found, the physician  should  quantify the extent of aggravation, to the extent  possible. 

In rendering the requested opinion, the physician should specifically consider and discuss the post-service treatment records and the contentions of the Veteran and his representative. 

The complete rationale for the conclusions reached in a printed (typewritten) report.

4.  To help avoid yet another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a kidney disability in light of pertinent evidence and legal authority. 

6.  If the claim for service connection for a kidney disability remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

